DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 2/7/20.
2.	The instant application is a continuation of 15/392,189, now U.S. Patent 10,661,278, which is a division of 11/662,362, now U.S. Patent 9,566,558, which is a national stage entry of PCT/IB05/52951, International Filing Date: 09/09/2005, claims foreign priorities to 04292173.4, filed 09/09/2004 and 04292995.0, filed 12/14/2004.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Foreign priority documents of 04292173.4, filed 09/09/2004 and 04292995.0, filed 12/14/2004 have been received by the office on 2/27/20.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/7/20 is being considered by the examiner. All of the references cited therein have been considered by the examiner.

Claim status
5.	In the claim listing of 2/7/20 claims 1-13 are pending in this application and are under prosecution.


Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1 recites the limitation "the interfacial tension" in line 11.  There is insufficient antecedent basis for “the” interfacial tension limitation in the claim. Appropriate amendment or clarification is suggested.
9.	Claims 2-13 are indefinite because they are dependent from claim 1 and include all of its limitation.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


11.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,661,278. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Regarding instant claim 1, claim 1 of ‘278 patent disclose a device for performing a PCR, comprising: a microchannel comprising a coil comprising a capillary tube defining an internal space of the microchannel, the capillary tube comprising a tube in a bulk non-fluorinated material and having a fluorinated permanent layer coating on all of a circumference of an internal surface of the tube, wherein: the capillary tube is at least partly filled with: a carrier fluid comprising a fluorosolvent containing a surfactant, and aqueous droplets surrounded by the carrier fluid; and the coil comprising a denaturing region and an annealing region, both regions being at different temperatures, wherein the difference between an interfacial tension between a droplet of the aqueous droplets and the capillary tube and an interfacial tension between the droplet and the carrier fluid is at least 26 mN/m (The components of ‘278 patent similar to instant claim 1 are emphasized with underlining).
	Claim 1 of ‘278 patent comprise additional component but disclose all the components of the device of instant claim 1. Instant claim 1 recited with open claim language “comprising” can include additional component and still meet all of the limitations of instant claim 1.
Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed above claim 1 of ‘278 patent disclose the claimed components of instant claim 1 and thus artisan would recognize that the subject matter of instant claim 1 is not patentably distinct from claim 1 of ‘278 patent.
With regard to instant dependent claims 2-13, claims 1-13 of ‘278 disclose their limitations and thus their subject matter is not different from claims of ‘278 patent.

Conclusion
12.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634